SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

636
KA 14-00919
PRESENT: PERADOTTO, J.P., CARNI, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANTHONY L. CERRONI, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered March 11, 2014. The judgment
convicted defendant, upon his plea of guilty, of attempted burglary in
the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted burglary in the second degree
(Penal Law §§ 110.00, 140.25 [2]). The waiver of the right to appeal
does not encompass defendant’s challenge to the severity of the
sentence (see People v Peterson, 111 AD3d 1412, 1412). We
nevertheless conclude that the sentence is not unduly harsh or severe.




Entered:    July 1, 2016                           Frances E. Cafarell
                                                   Clerk of the Court